Opinion filed July 11, 2019




                                                 In The

            Eleventh Court of Appeals
                                         ________________

                      Nos. 11-19-00142-CR & 11-19-00143-CR
                                         ________________

                      TORRI BROOKE DILLARD, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                         On Appeal from the 104th District Court
                                  Taylor County, Texas
                         Trial Court Cause Nos. 21325B & 21654B

                           MEMORANDUM OPINION
        Appellant has filed a motion to dismiss in both of her appeals. In each motion,
she states that she no longer desires to pursue the appeal, and she requests that the
appeal be dismissed. In accordance with TEX. R. APP. P. 42.2, the motions are signed
by Appellant and her counsel.
        The motions are granted, and the appeals are dismissed.


July 11, 2019                                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.